t c summary opinion united_states tax_court rutha m corley petitioner v commissioner of internal revenue respondent docket nos filed date rutha m corley pro_se ross m greenberg for respondent armen special_trial_judge these consolidated cases were heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the times the petitions were filed ’ the decisions to be entered are not reviewable by any other ' unless otherwise indicated all subsequent section references are to the internal_revenue_code in effect for the taxable years in issue and all rule references are to the tax_court rules_of_practice and procedure - - court and this opinion should not be cited as authority respondent determined deficiencies in petitioner's federal income taxes as follows docket no year deficiency dollar_figure big_number 16618-998s big_number 16618-998s big_number the issues for decision are as follows whether petitioner’s filing_status is head-of-household as claimed on petitioner’s income_tax returns for the years in issue we hold that it is whether petitioner is entitled to dependency_exemptions for her son daughter and grandmother as claimed on her income_tax returns for the years in issue we hold that she is whether petitioner is entitled to earned_income credits as claimed on her income_tax returns for the years in issue we hold that she is background some of the facts have been stipulated and they are so found petitioner resided in deland florida at the time that her petitions were filed with the court petitioner has two children a son henry earl corley henry who was born on date and a daughter ceola jean corley ceola who was born on date petitioner married willie corley mr corley on date thereafter mr corley adopted petitioner’s two children henry and ceola during most if not all of their married life petitioner and mr corley resided in a rented house located pincite west buclid avenue deland florida the west euclid avenue residence petitioner also used the west euclid avenue residence as the business_premises for her day care business which she operated as a sole_proprietor in date petitioner filed a petition for dissolution of marriage with the circuit_court for volusia county florida thereafter mr corley vacated the west euclid avenue residence petitioner together with henry and ceola continued to live in the west euclid avenue residence for the balance of that year during virtually all of petitioner together with henry and ceola lived in the west euclid avenue residence during some portion of petitioner’s grandmother lillie lucas also lived at the west euclid avenue residence while she was recuperating from abdominal surgery at the end of petitioner terminated her day care business and together with henry and ceola moved in with her grandmother at her grandmother’s house located pincite south parsons avenue deland florida the south parsons avenue residence petitioner and ceola continued to live in the south q4e- parsons avenue residence with lillie lucas through henry continued to live there until he enlisted in the u s army on date after graduating from high school earlier in the year in date the circuit_court for volusia county florida entered a final default judgment of dissolution of marriage in the judgment the court inter alia awarded custody of ceola to petitioner and ordered mr corley to pay child_support for his daughter in the amount of dollar_figure twice per month through the registry of court ’ in petitioner had total income in the amount of dollar_figure consisting of net profits from her day care business in the amount of dollar_figure and wages in the amount of dollar_figure in and petitioner had total income in the amounts of dollar_figure dollar_figure and dollar_figure respectively consisting solely of wages petitioner expended her total income to support herself her children and her grandmother and to maintain the west kuclid avenue residence in and the south parsons avenue residence in through during the years in issue mr corley was employed by the city of deland florida and received wages in amounts not specifically disclosed in the record after he separated from by the time the circuit_court entered its judgment henry had attained the age of majority - - petitioner mr corley did not provide any financial assistance to petitioner for her benefit nor did he provide any child_support to petitioner until ordered to do so by the circuit_court in the final default judgment of dissolution of marriage during the years in issue petitioner’s grandmother was an elderly woman who had no source_of_income other than social_security_benefits petitioner’s grandmother received social_security_benefits in the gross amounts ie before the withholding of medicare premiums of dollar_figure in dollar_figure in dollar_figure in and dollar_figure in petitioner’s grandmother expended some portion of her social_security_benefits to help support herself to help maintain the south parsons avenue residence and to help support petitioner and her children petitioner filed federal_income_tax returns for the years in issue on each of those returns petitioner reported her filing_status as head-of-household on her returns for through petitioner claimed dependency_exemptions for henry ceola and her grandmother on her return for petitioner claimed dependency_exemptions for only ceola and her grandmother also on her returns for through petitioner claimed the earned_income_credit based on two qualifying children henry and ceola on her return for petitioner claimed the earned_income_credit based on only one qualifying_child ceola -- - in separate notices respondent determined deficiencies in petitioner’s income taxes based on the following adjustments for each of the years in issue respondent changed petitioner’s filing_status from head-of-household to single respondent disallowed the dependency_exemptions claimed by petitioner and respondent disallowed the earned_income_credit claimed by petitioner discussion before deciding the substantive issues before us we think that a preliminary comment is in order at trial petitioner testified in her own behalf respondent’s counsel cross-examined petitioner and also called two third-party witnesses we found petitioner to be a credible witness and we have relied heavily on her testimony in making our findings we turn now to the substantive issues before us a filing_status as relevant herein an individual qualifies as a head of a household if such individual is not married at the close of her taxable_year and maintains as her home a household that constitutes for more than one-half of such taxable_year the respondent by determining petitioner’s filing_status to be single for each of the years in issue has implicitly conceded that petitioner was not married at the close of any of those years see sec_1 see also sec_2 b principal_place_of_abode as a member of such household of either a son or a daughter or any other person who is a dependent of the taxpayer if the taxpayer is entitled to a dependency_exemption for the taxable_year for such person under sec_151 see sec_2 the cost of maintaining a household is the sum of the expenses_incurred for the mutual benefit of the occupants of the household by reason of itss operation as the principal_place_of_abode of such occupants for the taxable_year see sec_1_2-2 income_tax regs such expenses include property taxes mortgage interest rent utility charges upkeep and repairs property insurance and food consumed on the premises however such expenses do not include the cost of clothing education medical treatment vacations life_insurance and transportation see id during virtually all of petitioner maintained as her home a household at the west euclid avenue address that constituted for more than one-half of that year the principal_place_of_abode of her children henry and ceola during this period petitioner received no financial assistance from mr corley although petitioner received some financial assistance from her grandmother petitioner was the person principally responsible for maintaining the household at the west euclid avenue address --- - during and petitioner maintained as her home a household at the south parsons avenue address this home was owned by petitioner’s grandmother who contributed to the cost of maintaining the household however petitioner had greater financial resources than her grandmother and it was petitioner who paid most of the cost of maintaining the household further during these years petitioner received no financial assistance from mr corley during and the household at the south parsons avenue address constituted for more than one-half of each of those years the principal_place_of_abode of petitioner’s son henry during and the household at the south parsons avenue address constituted for more than one-half of each of those years the principal_place_of_abode as a member of such household of petitioner’s daughter ceola and her grandmother lillie in view of the foregoing we hold that petitioner’s filing_status for the years in issue was head-of-household respondent’s determination to the contrary is therefore not sustained b dependency_exemptions as relevant herein a taxpayer is entitled to a dependency_exemption for a son daughter or grandmother if more than half of such individuals’ support is furnished by the taxpayer see sec_15l c and a in the case of a child whose parents are either divorced or live apart at all times during the last months of the calendar_year sec_152 provides that the custodial_parent is deemed to provide more than half of the child’s support for such year for purposes of this rule and as relevant herein custody is determined by the terms of the most recent decree of divorce however in the absence of such a decree custody is deemed to be with the parent who as between both parents has the physical custody of the child for the greater portion of the calendar_year sec_1_152-4 income_tax regs insofar as ceola is concerned petitioner had physical custody of her daughter throughout the years in issue and she also had legal custody of ceola from date the date of the circuit court’s final default judgment of dissolution of marriage through insofar as henry is concerned petitioner had physical custody of her son until date the date on which henry attained the age of majority see fla stat ann sec dollar_figure west thereafter henry lived with petitioner until he enlisted in the u s army on date after graduating from high school earlier in the year the record exceptions to the general_rule of sec_152 are not applicable in the present cases see sec_152 and -- - demonstrates that petitioner provided more than half of henry’s support in insofar as lillie lucas petitioner’s grandmother is concerned the record demonstrates that she received social_security_benefits for the years in issue and expended some portion of those benefits for her own support however petitioner had greater financial resources than her grandmother and the record demonstrates that petitioner expended her total income to support the family and to maintain the west euclid avenue residence in and the south parsons avenue residence in through overall we are satisfied that the record establishes that petitioner paid more than half of her grandmother’s support for the years in issue in view of the foregoing we hold that petitioner is entitled to dependency_exemptions for ceola henry and her grandmother as claimed by her on her tax returns for the years in issue respondent’s determination to the contrary is therefore not sustained c karned income credit in the case of an eligible_individual sec_32 allows an earned_income_credit as relevant herein the term eligible it should be recalled that petitioner did not claim a dependency_exemption for henry for ms lucas also expended some portion of her social_security_benefits to help support petitioner and her children - individual means any individual who has a gualifying child for the taxable_year sec_32 a also as relevant herein the term qualifying_child means a son or daughter of the taxpayer who has the same principal_place_of_abode as the taxpayer for more than one-half of the taxable_year and who either has not attained the age of as of the close of the calendar_year in which the taxable_year of the taxpayer begins or is a student who has not attained the age of as of the close of such taxable_year see sec_32 a in the present cases ceola petitioner’s daughter had the same principal_place_of_abode as petitioner for more than one- half of each of the years in issue moreover she had not attained the age of as of the close of the last of the years in issue henry petitioner’s son had the same principal_place_of_abode as petitioner for more than one-half of and moreover as of the close of henry who had then attained the age of qualified as a student for that year having graduated from high school earlier in the year see sec_151 in view of the foregoing petitioner is entitled to earned_income credits as claimed by her on her tax returns for the years in issue respondent’s determination to the contrary is therefore not sustained conclusion reviewed and adopted as the report of the small_tax_case division in order to give effect to our disposition of the disputed issues decisions will be entered for petitioner
